 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 1595 
 
AN ACT 
To designate the facility of the United States Postal Service located at 3245 Latta Road in Rochester, New York, as the Brian K. Schramm Post Office Building. 
 
 
1.Brian K. Schramm Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 3245 Latta Road in Rochester, New York, shall be known and designated as the Brian K. Schramm Post Office Building. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Brian K. Schramm Post Office Building. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
